     Case 1:18-cv-00808-NONE-EPG Document 76 Filed 08/05/21 Page 1 of 2
1

2

3

4

5

6

7                                       UNITED STATES DISTRICT COURT

8                                   EASTERN DISTRICT OF CALIFORNIA

9

10    KEVIN ALLEN,                                            Case No. 1:18-cv-00808-NONE-EPG (PC)
11                         Plaintiff,                         ORDER DENYING PLAINTIFF’S
                                                              OUTSTANDING PRO SE MOTIONS,
12               v.                                           DIRECTING PARTIES TO MEET AND
                                                              CONFER, DIRECTING PARTIES TO FILE
13    DR. SPAETH, et al.,                                     JOINT STATEMENT, AND SETTING
                                                              STATUS CONFERENCE FOR
14                         Defendants.                        SEPTEMBER 22, 2021, AT 10:30 A.M.
15                                                            (ECF Nos. 46, 55, 58, 65, 69, & 72)
16

17           Kevin Allen (“Plaintiff”), a prisoner in the custody of the California Department of

18   Corrections and Rehabilitation, is proceeding in forma pauperis in this civil rights action pursuant

19   to 42 U.S.C. § 1983.

20           Plaintiff, while he was still proceeding pro se, filed numerous motions that are currently

21   pending, including motions for appointment of counsel, motion(s) for injunctive relief, and

22   possibly motion(s) to supplement his complaint. (ECF Nos. 46, 55, 58, 65, 69, & 72).

23           As counsel has appeared on behalf of Plaintiff, the Court denies all Plaintiff’s outstanding

24   pro se motions, without prejudice to the motions being refiled by Plaintiff’s counsel.

25           The Court also directs the parties to meet and confer regarding: potential deadlines for

26   Plaintiff’s counsel to refile the denied motions and other motions (such as a motion to reopen

27   discovery);1 potential dates for the pretrial conference; and potential dates for the trial. The

28           1
              The Court takes no position on whether discovery should be reopened. However, it may set a deadline by
     which any such motion must be filed.
                                                             1
     Case 1:18-cv-00808-NONE-EPG Document 76 Filed 08/05/21 Page 2 of 2
1

2    parties shall file a joint statement with the proposed dates on or before September 10, 2021.

3           Finally, the Court sets a status conference for September 22, 2021, at 10:30 a.m., before

4    Magistrate Judge Erica P. Grosjean. Counsel for the parties and Plaintiff shall appear by phone.

5    Plaintiff’s institution of confinement shall make Plaintiff available for the conference at the date

6    and time indicated above. Defense counsel shall arrange for Plaintiff’s participation in the

7    conference and shall confirm with Plaintiff’s institution of confinement that arrangements have

8    been made for Plaintiff’s attendance. To join the conference, each party is directed to call the

9    toll-free number (888) 251-2909 and use Access Code 1024453.

10
     IT IS SO ORDERED.
11

12      Dated:     August 5, 2021                               /s/
13                                                      UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                        2
